Citation Nr: 0934586	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08 04-416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection for posttraumatic stress disorder and awarded a 50 
percent disability rating, effective December 2, 2005.


FINDING OF FACT

Since December 2, 2005, the Veteran's posttraumatic stress 
disorder has been manifested by disturbed sleep with 
nightmares, intrusive thoughts, flashbacks, a startle 
response, hypervigilance, emotional numbing, irritability, 
avoidance of reminders, social withdrawal, and depression.

CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for 
posttraumatic stress disorder have been met since December 2, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1 (2008); see also 38 C.F.R. § 4.2 (2008) ("Each 
disability must be considered from the point of view of the 
veteran working or seeking work.").  Thus, for example, a 
person having a 60 percent disability rating is considered 40 
percent efficient.  38 C.F.R. § 4.25 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2008).

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1 
(2008); see also Schafrath v. Derwinski, 1 Vet. App. 589, 596 
(1991) (rating decisions must be based on a review of the 
"full recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  When a reasonable doubt arises as to 
the degree of a veteran's disability, VA resolves such doubt 
in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (staged ratings for 
initial-rating claims).  VA's ability to assign staged 
ratings reflects the "possible dynamic nature of a 
disability while the claim works its way through the 
adjudication process."  O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007).

In the case at bar, the RO rated the Veteran's posttraumatic 
stress disorder (PTSD) as 50 percent disabling under DC 9411.  
Under DC 9411, a 50 percent disability rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive.  Rather, they "serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating."  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  When assigning disability ratings, the 
Board is not required "to find the presence of all, most, or 
even some, of the enumerated symptoms" because the rating 
criteria simply "provide[ ] guidance as to the severity of 
symptoms contemplated for each rating."  Id. (emphasis 
added).  The Board considers all symptoms (regardless of 
whether they are listed in the Diagnostic Code criteria), 
"particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation."  
Id.  After considering all the symptoms, the Board assigns an 
appropriate rating that corresponds to the level of social or 
occupational impairment "equivalent to what would be caused 
by the symptoms listed in the diagnostic code."  Id. at 443.

In this case, the Veteran did not receive treatment for PTSD 
prior to undergoing a VA psychiatric examination in January 
2006.  At that examination, the Veteran described his then-
current PTSD symptoms as recurrent, intrusive, and 
distressing recollections of "the event"-meaning his in-
service combat injury.  (The Veteran served as a combat 
service medic and was wounded while tending to a wounded 
soldier under enemy fire.)  He further reported having 
recurrent, distressing dreams of the event; acting or feeling 
as if the event were recurring (including a sense of reliving 
the event); having flashback episodes; and experiencing 
intense psychological distress-as well as physiological 
reactivity-upon exposure to internal or external cues that 
symbolize or resemble an aspect of the event.  He also 
reported an inability "to recall an important aspect of the 
trauma."

The Veteran reported that he makes a conscious effort to 
avoid thoughts, feelings, or conversations associated with 
the event, and avoids activities, places, or people that 
could arouse recollections of the event.  He reported feeling 
detached or estranged from others; having a "[r]estricted 
range of effect (e.g., unable to have loving feelings), [and 
a s]ense of a foreshortened future (e.g., does not expect to 
have a career, marriage, children, or normal life span)."  
He also reported a "[m]arkedly diminished interest or 
participation in significant activities."

The Veteran reported that he has difficulty falling or 
staying asleep and displays irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The Veteran's symptoms bother 
him daily, and his "[o]nly significant remission" is when 
he focuses on something else.  He reported occasional 
suicidal thoughts, adding that his religious beliefs "keep 
him from doing anything."

Mental status examination revealed a dysphoric (depressed) 
mood, with an appropriate affect.  His thought process was 
described as logical, goal-oriented, and coherent.  His 
psychomotor activity was unremarkable.  His speech was 
spontaneous, clear, and coherent.  His judgment and attention 
were intact and there was no evidence of delusions.  His 
memory for recent and remote events was evaluated as normal.  
He denied experiencing homicidal ideations.  He also denied 
alcohol or other substance use.

As to the Veteran's occupational history, the Veteran related 
that he recently retired from the U.S. Postal Service (after 
thirty-one years of service) because he was eligible to do so 
"by age or duration of work."  The examiner noted that 
since retirement, the Veteran is "no longer able to use work 
to distract from PTSD symptoms," and that accordingly, his 
symptoms "have begun to [b]other him more."  The Veteran 
reported that he is working to open a baseball trading card 
shop and that he volunteers during basketball season as a 
scorekeeper for local college basketball games.

As to his social history, the Veteran stated that he has 
never married.  He stated that he has "many acquaintances 
but no friends."  The examiner noted that the Veteran has 
"[d]ifficulty letting people close to him" and that the 
Veteran is "[i]solated from people" and has "[l]imited 
social activity, mostly structured, church, volunteer work 
keeping score for college games."

The examiner diagnosed the Veteran with chronic PTSD, as well 
as depression NOS (not otherwise specified), secondary to his 
PTSD.  He assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 45, as "[s]hown by major problems 
in several areas of his life."  The examiner evaluated the 
effects of PTSD on the Veteran's social and occupational 
functioning.  The examiner made separate evaluations in five 
specific functional areas.  In four of those areas (inability 
to perform work tasks; decreased efficiency, productivity, 
and reliability), the examiner rated the severity of the 
impact as "[m]ild or transient" and its frequency as 
"[o]nly during periods of stress" (except for decreased 
efficiency, which was rated as "[o]ccasional" in 
frequency).  In the fifth area (impaired work, family, and 
other relationships), however, the examiner rated the 
severity of the impact as "[m]oderate" and its frequency as 
"[a]lways."

VA treatment records dated from June 2006 to March 2007 show 
regular treatment for various PTSD symptoms, including 
avoidance, hypervigilance, flashbacks, nightmares, night 
sweats, startle reaction, depression, anxiety, and intrusive 
thoughts.  These records also show, however, that in June 
2006, the Veteran indicated that he had no complaint of 
"depression or anxiety."  Moreover, in August 2006, the 
Veteran reported that he "has supportive family" and that 
his "PTSD symptoms are in relative remission with present 
milieu" (at the time, the Veteran was taking medication to 
"calm his nerves and stabilize his depression").  From June 
2006 to February 2007, the Veteran consistently reported that 
he had no homicidal or suicidal ideations.  At a regular 
treatment visit in February 2007, the Veteran complained that 
the severity of his PTSD symptoms seemed to be "increasing 
daily."

In April 2007, the Veteran underwent a second VA psychiatric 
examination.  At that time, he reported, in large measure, 
the same symptoms he described at his first psychiatric 
examination (in January 2006).  He reiterated his "fleeting 
suicidal thinking"; his difficulty falling and staying 
asleep; his persistent and recurrent recollections of the 
traumatic event; his efforts to avoid any thoughts, feelings, 
people, or places that trigger his memory of the event; and 
feeling detached and estranged from others.  As to these 
symptoms, the examiner noted there had been "no significant 
periods of remission" and that the Veteran displayed 
"limited capacity to adjust."

A mental status examination again revealed a depressed mood.  
This time, however, the Veteran displayed a "[c]onstricted, 
[b]lunted" affect and exhibited "[f]atigued" psychomotor 
activity.  Moreover, his thought process was unremarkable and 
his speech lacked spontaneity.  Consistent with his first 
examination, the Veteran's judgment and attention were 
intact; there was no evidence of delusions; his memory for 
recent and remote events was determined to be normal; and he 
denied experiencing homicidal ideations.  He denied alcohol 
or other substance use.

As to his social history, the Veteran revealed that he has a 
sister and a half brother, but that he has little or no 
contact with them; that he has acquaintances "but no one I'm 
really close to."  He added that he lives alone, attends 
church weekly, does some reading and gardening, and has 
"good neighbors."  The examiner noted that the Veteran 
"tends to isolate," "fears crowds[,] and has heightened 
expectation of harm that is not realistic."  The Veteran 
reported that his vigilance in groups had increased since his 
last examination.  He also reported that he had been 
unsuccessful, as yet, in getting his baseball card business 
off the ground.

The examiner diagnosed the Veteran with chronic PTSD, 
depressive disorder NOS, and pain disorder associated with 
psychological factors and wounds sustained during combat (the 
latter two conditions evaluated as secondary to his PTSD).  
He assigned the Veteran a GAF score of 42 and commented that 
the Veteran's "psychosocial functions continue to 
deteriorate," and that his "symptoms are severe[,] 
including memories, avoidance, and arousal."  The examiner 
noted that his "symptoms of depression" had likewise 
"increased."

The examiner evaluated the effects of PTSD on the Veteran's 
social and occupational functioning.  He did not believe the 
Veteran's PTSD symptoms cause him to experience total 
occupational and social impairment.  The examiner did 
believe, however, that the Veteran's PTSD symptoms cause him 
to experience deficiencies in judgment (pointing to his fear 
of crowds and an irrational expectation of harm); thinking 
(preoccupied with combat memories and triggers that remind 
him of combat); family relations (rarely talks with family); 
work (unable to get baseball card business going); and mood 
(depressed mood with reactive affect, sometimes irritable).

VA treatment records dated from July 2007 to November 2007 
show continued treatment for PTSD symptoms, including 
difficulty sleeping, depression, avoidance, and distrust of 
others.  The October 2007 treatment record notes that the 
Veteran had no homicidal or suicidal ideations.

As discussed above, the Veteran's January 2006 and April 2007 
examinations assigned GAF scores for PTSD of 45 and 42, 
respectively.  The GAF Scale is a reflection of the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994) (hereinafter DSM-IV).  VA assigns a disability 
rating based on "all the evidence of record" (including, in 
this case, an examiner's assignment of a GAF score) that 
"bears on" the Veteran's social and occupational 
impairment.  38 C.F.R. § 4.126(a) (2008).  Accordingly, a GAF 
score is one factor to be considered, but in no case is it 
dispositive, in making a rating determination.  See 
VAOPGCPREC 10-95, 60 Fed. Reg. 43,186, 43,186 (Aug. 18, 1995) 
(VA General Counsel's legal opinion to the effect that VA may 
reference "medical reports which employ [DSM-IV] adaptive-
functioning assessment scales," but cautioning that the 
"utility of such reports may be limited by differences 
between the terminology and disability levels used in those 
scales and those employed in [VA regulations]").

GAF scores of 45 and 42 (that is, scores between 41 and 50) 
generally reflect "[s]erious symptoms" (such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or "any serious impairment in social, occupational, or 
school functioning" (for example, no friends, unable to keep 
a job).  DSM-IV 46-47.

Here, the Veteran indicated that he has no friends and spends 
the vast majority of his time in isolation.  The Veteran is 
not married and lives alone.  In the Veteran's April 2007 VA 
psychological examination, he revealed that has a sister and 
a half brother, but claimed to have little or no contact with 
them (although an August 2006 treatment record shows that the 
Veteran reported, at that time, that he "has supportive 
family").

The Veteran had a long and apparently stable career working 
for the U.S. Postal Service.  Since retiring, however, the 
evidence of record shows that the Veteran has increasingly 
isolated himself from others, and that his depression and 
anxiety have correspondingly increased.  Moreover, thus far, 
he has been unable to establish his small business (baseball 
trading card shop).

After considering all the evidence, the Board finds that the 
Veteran's increasing difficulty with work and social 
environments indicates that his PTSD symptoms fall within the 
category of severe PTSD.  Indeed, the Veteran's two 
psychiatric examinations came to the same conclusion.  In so 
determining, the Board finds it significant that the Veteran 
was assigned GAF scores of 45 and 42, respectively, and 
furthermore, that his most recent psychiatric examination 
indicated that his symptoms, rather than alleviating, were 
increasing in severity.

To grant a 70 percent disability rating, the threshold test 
the Board must consider is whether the Veteran's symptoms, 
when viewed together as a whole, demonstrate social and 
occupational impairment "with deficiencies in most areas."  
38 C.F.R. § 4.130, DC 9411.  Here, the examiner who examined 
the Veteran most recently opined that the Veteran's PTSD 
symptoms cause the Veteran to experience deficiencies in 
judgment, thinking, family relations, work, and mood.  The 
examiner clearly believed the Veteran experiences 
"deficiencies in most areas," and the Board concurs in that 
judgment.  Therefore, the Board finds that the Veteran's 
disability most nearly approximates a 70 percent disability 
rating for PTSD, and has so since the effective date of 
service connection.

The Board's determination is bolstered by a review of the 
illustrative symptoms listed under the 70 percent disability 
rating for mental disorders.  As mentioned above, the 
illustrative symptoms are meant to serve as helpful 
guideposts in making the ultimate rating determination.  One 
of the illustrative symptoms (under the 70 percent disability 
rating) is the "inability to establish and maintain 
effective relationships."  38 C.F.R. § 4.130, DC 9411 
(2008).  Here, the two psychiatric examinations independently 
confirm that the Veteran suffers from just such a symptom, 
specifically that he is socially "isolated" and is 
essentially unable to form effective relationships.

There is evidence that the Veteran's symptoms seem to have 
become progressively worse, at least in some respects.  For 
instance, the Veteran was assigned a GAF score of 45 in 
January 2006.  Fifteen months later, in April 2007, he was 
assigned a GAF score of 42.  At the latter examination, the 
examiner commented that the Veteran's symptoms had 
"increased" since his last examination.  Nevertheless, 
despite this apparent progression in the Veteran's condition, 
the Board finds that the Veteran's condition merits a 70 
percent rating that pre-dates the Veteran's most recent 
psychological examination and extends back to the effective 
date of service connection.  The Board specifically finds 
that from the time of service connection (December 2005), the 
Veteran experienced occupational and social impairment, with 
deficiencies in most areas-particularly in the areas of 
family relations, thinking, and mood-and further, that he 
has, since that time, continuously exhibited symptoms such as 
near-continuous depression that affects his ability to 
function effectively, unprovoked irritability, and an 
inability to establish effective relationships.  These PTSD 
symptoms have impaired significantly the Veteran's ability to 
function in areas related to his occupation and social life.  
Accordingly, they warrant a 70 percent disability rating.

The Board also finds, however, that the Veteran's disability 
does not warrant more than a 70 percent disability rating 
because the preponderance of the evidence is against such a 
finding.  The Veteran has not been shown to have total 
occupational and social impairment, as evidenced by symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  In 
fact, the Veteran has shown none of these symptoms.  Nor has 
he shown, to the Board's knowledge, any other symptoms that 
would warrant a finding of total social and occupational 
impairment.  His symptoms, serious as they are, have not 
totally impaired his ability to function (except, perhaps, as 
manifested in the Veteran's inability to form effective 
relationships).  In short, the Board finds that an evaluation 
in excess of 70 percent is not warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, they provide for a higher rating for the 
Veteran's PTSD (namely, 100 percent), but evidence supporting 
a rating in excess of 70 percent has not been submitted.  In 
addition, the Veteran has not shown that his service-
connected disability has required frequent periods of 
hospitalization or has produced marked interference with his 
employment.  Rather, the record reflects that the Veteran 
retired from his position with the U.S. Postal Service due to 
his eligibility on account of his age or length of service.  
Although he has not been able to get his baseball card 
trading business off the ground, the Board finds that this 
finding, alone, does not merit an application of extra-
schedular ratings.  The Veteran's case does not present a 
truly "exceptional or unusual disability picture."  
Therefore, the Board finds that referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.  Furthermore, because the 
evidence does not suggest the Veteran is unemployable because 
of his service-connected PTSD (he had retired because he was 
eligible to do so and not due to his PTSD), there is no 
indication he is entitled to a total disability evaluation 
due to individual unemployability based on service-connected 
disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected PTSD has been 70 percent disabling, but no more, 
since December 2, 2005, when service connection became 
effective.

Although there was arguably a brief remission of the 
Veteran's PTSD symptoms during the summer of 2006-(when the 
Veteran reported that his PTSD symptoms were "in relative 
remission")-nevertheless, the Board finds that there is 
insufficient evidence of record to merit an assignment of 
staged ratings.  Significantly, the Veteran did not address 
whether his ability to develop and maintain effective 
relationships had improved, nor did he elaborate as to which 
symptoms seemed to be improving.  The Board finds that this 
case involves a reasonable doubt arising as to the degree of 
the Veteran's disability during that period, and resolves 
that doubt in his favor.  See 38 C.F.R. § 4.3 (2008); see 
also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).


Initial-Rating Claims Versus Increased-Rating Claims

The Board makes one final clarification.  Specifically, it 
observes that this case is an initial-rating case, not an 
increased-rating case.  The Veteran filed his claim for 
service connection for PTSD on December 2, 2005.  In February 
2006, the RO issued a rating decision, granting service 
connection at a 50 percent rating evaluation.  The RO 
notified the Veteran of its rating decision in a letter dated 
February 21, 2006.  On February 20, 2007-three hundred and 
sixty-four days later-the RO received the Veteran's written 
objection to the rating decision.  The RO mistakenly treated 
the Veteran's written objection as a new claim for an 
increased rating (rather than as a notice of disagreement as 
to the initial rating decision).

By statute, a veteran's notice of disagreement must be filed 
"within one year from the date of mailing of notice" of the 
rating decision.  38 U.S.C.A. § 7105(a) (West 2002).  If no 
notice of disagreement is filed within that statutory period, 
the decision becomes final.  Id. § 7105(c).  Because the 
Veteran here filed a timely notice of disagreement, the 
February 2006 rating decision never became final, and 
therefore, the Veteran's claim here is properly a claim for 
an initial disability rating of greater than 50 percent (and 
not a claim for increased rating).


VA's Duties to Notify and Assist

VA has a duty to notify and assist each claimant in 
substantiating his or her claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  Cf. Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007) (claimant remains free to 
demonstrate how such a notification error was prejudicial).

As noted above, in this case the Veteran's claim for an 
increased initial rating for PTSD arises from his 
disagreement with the initial rating assigned following the 
grant of service connection.  Because service connection has 
been granted, the Veteran's claim has been "proven" and 
5103(a) notice is "no longer required."  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran in this case.
 
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's relevant available service treatment 
records and VA medical treatment records have been obtained.  
Moreover, by letter dated January 9, 2006, VA notified the 
Veteran of his obligation to give VA "enough information" 
about evidence not in his possession (for example, private 
medical records) to enable VA to request such evidence "from 
the person or agency that has it."  The Veteran, however, 
submitted no identifying information to VA.  Accordingly, VA 
was under no duty to make efforts to obtain private medical 
records.

When VA is obligated to provide a veteran with a medical 
examination or opinion, that examination or opinion must be 
legally "adequate."  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  To that end, the examination must be both 
"thorough and contemporaneous."  Caluza v. Brown, 7 Vet. 
App. 498, 505-506 (1995) (applying pre-VCAA law); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

A contemporaneous examination assures that the record 
adequately reflects the current state of the claimant's 
disability.  The "mere passage of time," without more, 
(between the time of the claimant's examination and the time 
of the Board's decision on the claim) does not render the 
examination inadequate.  Palczewski, 21 Vet. App. at 180.  
Rather, to trigger VA's duty to consider whether an 
additional medical examination is necessary to render a 
decision in the case, the claimant must submit some 
additional lay or medical evidence showing a change in his 
condition since his last examination of record.  Id. at 182.

Here, the Veteran was afforded two VA psychological 
examinations.  The Veteran does not object to the adequacy of 
either.  The Board finds these examinations and their 
accompanying opinions to be adequate.  First, they were both 
thorough.  The examiners reviewed the Veteran's medical 
history and all supporting lay statements (namely, the 
Veteran's lay statements).  Second, there is no evidence 
indicating that there has been a material change in the 
severity of the Veteran's PTSD since he was last examined.  
Because the Board finds the two examinations here to be 
legally adequate, VA is under no duty to provide another 
examination or to obtain an additional medical opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.




ORDER

An initial 70 percent disability rating, but no more, for 
PTSD is granted, effective December 2, 2005.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


